Citation Nr: 1221478	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-40 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Appellant alleges service in the Commonwealth Army of the Philippines as a member of the recognized guerrillas in the service of the Armed Forces of the United States. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 


FINDING OF FACT

The National Personnel Records Center has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits. 38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  Where the eligible person is not a United States citizen, the payment will be $9,000.

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

In Section 1002(d) of the statute, an eligible person has qualifying service if he served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces, and was discharged or released from service under conditions other than dishonorable.



For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: the evidence is a document issued by the service department; the document contains needed information as to length, time and character of service; and in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, VA will request verification of service from the service department. 38 C.F.R. § 3.203(c).

The findings of the U. S. service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States.  Specifically, he asserts that he served in the in the recognized guerilla forces from April 1941 through March 1946.  As reflected in an October 2009 statement, he asserts that, in 1941, he was called to be a part of the Philippine guerilla army, was hospitalized in an Emergency Hospital Tent set up by the United States Army, and currently received a veterans pension given by the Philippine Veterans Affairs Office to World War II veterans.






As proof of qualifying service, the Appellant has submitted copies of documents, including the following documents not issued by a United States service department: a January 1991 Medical Certificate from the Non-Service Connected Disabled Veterans Association of the Philippines; a November 1948 certificate of the Republic of the Philippines, General Headquarters Philippine Constabulary, indicating that the Appellant served under the command of the United States Army from September 1945 to March 1946; an affidavit from the Appellant, dated in February 1946, stating that he had served in the 2d Regt. Bicol Brigade since April 1945; a December 1948 certification from the "Headquarters National Defense Forces" that the Appellant under the name "Boal" had guerrilla service; a September 1997 application for disability pension from the Philippine Veterans Affairs Office; a September 1969 Service Decoration certificate from the Office of the President of the Department of the Philippines; a card informing the Appellant of his VA file number; and a Philippine Veterans Affairs Office card, dated in September 2009, identifying the Appellant as a World War II veteran.  

As the documents are not official documents of a U. S. service department, the documents fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service.

The Appellant has also submitted a December 1945 certificate for the completion of training prescribed by the "U. S. Army Training Group" (Army Training certificate), and a copy of an Affidavit for Philippine Army Personnel (PA AGO Form 23), dated in September 1945, with a dated stamp received from the "USAAC" ( USAAC document) in St. Louis, Missouri, in February 1978.  







Although arguably the Army Training certificate and the USAAC document were issued by a U. S service department, the Army Training certificate fails to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because the document does not contain any information as to the length, time, and character of the Appellant's service.  The USAAC document fails to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because the document does not contain any information as to the character of the Appellant's service. 

While the Appellant asserts that he served in the guerrilla forces in the service of U.S. Armed Forces, the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because the records are either not official documents of a U.S. service department or even if a document were issued by a U.S. service department, the documents fail to contain the required information as to the Appellant's length, time and character of service.  For these reasons, none of documents submitted by the Appellant are acceptable proof of service under 38 C.F.R. § 3.203(a) for the purpose of determining eligibility for the one-time payment from the Filipino Veterans Equity Compensation Fund.  

Whereas here, the documentation of service submitted by the Appellant does not meet the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the U.S. service department.  38 C.F.R. § 3.203(c). 

Subsequently, the RO submitted copies of the documents, identified by the Appellant, to the National Personnel Records Center, a component of a service department, for verification in May 2010, in October 2010, in June 2011, and in December 2011.  







The requests included an alternative spelling of the Appellant's last name, that is, "Boal," which was noted in the December 1948 certification from the Republic of the Philippines "Headquarters National Defense Forces," showing the Appellant had guerilla service, and, information that the Appellant was listed in the Reconstructed Recognized Guerrilla Roster, maintained at the Manila RO, citing the specific page and file number for use as a reference.

In responses in September 2010, November 2010, July 2011, and February 2012, the National Personnel Records Center certified that the Appellant, under both spellings of the Appellant's last name, had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.

And the Appellant has provided no further evidence or information that would warrant a request for recertification from a U.S. the service department, no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the Appellant has not submitted acceptable evidence of service under 38 C.F.R. § 3.203(a), and as a U. S. service department has not verified the Appellant's service under 38 C.F.R. § 3.230(c), the preponderance of the evidence is against the claim that the Appellant served in the organized military forces of the Government of the Commonwealth of the Philippines, including service in the guerrilla forces, in the service of U.S. Armed Forces, and concludes that the Appellant is not legally eligible for the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply.   38 U.S.C.A. § 5107(b). 



As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The Appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


